Case 2:20-cv-00062-JNP-JCB Document 55 Filed 11/19/20 PageID.269 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


 PREMIER SLEEP SOLUTIONS, LLC,
                                                  MEMORANDUM DECISION AND
       Plaintiff,                                 ORDER OVERRULING OBJECTIONS
                                                  TO MOTION TO SUBSTITUTE PARTY
 v.

 SOUND SLEEP MEDICAL, LLC et al.,                 Case No. 2:20-CV-62-JNP-JCB

       Defendants.                                District Judge Jill N. Parrish



       Before the court is Defendant Kiaya Kilpack’s (“Kilpack”) Memorandum in Opposition to

Plaintiff’s Motion to Substitute Party. ECF No. 51. For the following reasons, the court overrules

Kilpack’s objections and reaffirms its prior Order Granting Motion to Substitute Party (ECF No.

50).

                                       BACKGROUND

       On November 9, 2020, Plaintiff Premier Sleep Solutions, LLC (“PSS”) filed a Motion to

Substitute Party (the “Motion”). ECF No. 48. In its Motion, PSS sought to substitute Defendant

Aubrey Green Angus (“Angus”) with Kiaya Kilpack as Personal Representative of the Estate of

Aubrey Green Angus. Id. PSS filed this Motion after Kilpack filed an Amended Suggestion of

Death (ECF No. 47), in which Kilpack identified herself as the Representative of the Estate of

Aubrey Angus following Angus’s death. The court entered its Order Granting Motion to Substitute

Party (the “Order”) on November 10, 2020. ECF No. 50.

       Also on November 10, 2020, shortly after the court entered the Order granting the Motion,

Kilpack filed a Memorandum in Opposition to Plaintiff’s Motion to Substitute Party. ECF No. 51.
Case 2:20-cv-00062-JNP-JCB Document 55 Filed 11/19/20 PageID.270 Page 2 of 4




In her opposition, Kilpack advanced two arguments: (1) the Motion was improperly noticed under

Federal Rule of Civil Procedure 25(a)(3); and (2) the Motion named an improper party. PSS replied

on November 12, 2020. ECF No. 53. PSS argued that the error in service was “harmless” and

“easily remedied,” since Kilpack had actual notice of the Motion and a process server would soon

execute service of process on Kilpack. Id. at 2. PSS also argued that, under Utah law, the personal

representative of the estate, rather than the estate itself, is the proper party to substitute. Id. at 3.

Although the court previously granted the Motion, it now reconsiders its prior Order to evaluate

each of Kilpack’s objections.

                                             ANALYSIS

I.      Sufficiency of Notice Under Rule 25(a)(3)

        Kilpack objects to the Motion on the grounds that it was improperly noticed under Federal

Rules of Civil Procedure 25 and 4, as PSS improperly served Kilpack but not the Estate of Aubrey

Green Angus. The court disagrees.

        Rule 25(a)(3) states that “[a] motion to substitute, together with a notice of hearing, must

be served on the parties as provided in Rule 5 and on nonparties as provided in Rule 4.” FED. R.

CIV. P. 25(a)(3). It is well-settled in the Tenth Circuit that notice of a Rule 25 motion to substitute

must be served on “the successors or representatives of the deceased parties’ estate” pursuant to

Rule 4, not on the deceased’s former or current counsel. Grandbouche v. Lovell, 913 F.2d 835,

837 (10th Cir. 1990) (citation omitted). Under Rule 4(e)(2)(B), service is proper if an individual

is served by leaving a copy of the motion “at the individual’s dwelling or usual place of abode

with someone of suitable age and discretion who resides there.” FED. R. CIV. P. 4(e)(2)(B).

        PSS served its Motion on Kilpack’s attorneys, and on Sound Sleep Medical, LLC and

David Larsen’s attorneys. ECF No. 48 at 3. PSS subsequently filed a Proof of Service on
                                                   2
Case 2:20-cv-00062-JNP-JCB Document 55 Filed 11/19/20 PageID.271 Page 3 of 4




November 16, 2020. ECF No. 54. The Proof of Service indicates that Kilpack has been personally

served with PSS’s Motion on November 15, 2020: a copy of the Motion was left at her dwelling

house or usual place of abode in Sandy, Utah with co-tenant Brad Watson, “a person of suitable

age and discretion there residing.” Id. Since Kilpack, as the identified Representative of the Estate

of Aubrey Angus, has now been served with the Motion in compliance with Rules 25 and 4, the

court overrules Kilpack’s objection that the motion was not properly served.

II.     Substitution of Proper Party

        Kilpack also objects to PSS’s Motion because it improperly names Kilpack, as Personal

Representative of the Estate of Aubrey Green Angus, as the party to be substituted. According to

Kilpack, the proper party to substitute is the Estate of Aubrey Green Angus. Kilpack cites to no

authority in support of this argument.

        Under section 75-3-703 of the Utah Uniform Probate Code, “[e]xcept as to proceedings

which do not survive the death of the decedent, a personal representative of a decedent domiciled

in this state at his death has the same standing to sue and be sued in the courts of this state and

courts of any other jurisdiction as his decedent had immediately prior to death.” UTAH CODE

§ 75-3-703(3). Section 75-3-104 of the same code provides that “[n]o proceeding to enforce a

claim against the estate of a decedent or his successors may be revived or commenced before the

appointment of a personal representative.” Id. at § 75-3-104. The Utah Supreme Court has

expressly found that “[t]he statutory scheme of the Utah Uniform Probate Code, specifically

sections 75-3-104 and -107, clearly provides that all claims must be brought against the personal

representative of the decedent’s estate.” Berneau v. Martino, 223 P.3d 1128, 1132 (Utah 2009).

Thus, under Utah law, the proper party to substitute is not the estate, but the estate’s representative.

See Stoddard v. Smith, 27 P.3d 546, 551 (Utah 2001) (finding that a party filing a motion to
                                                   3
Case 2:20-cv-00062-JNP-JCB Document 55 Filed 11/19/20 PageID.272 Page 4 of 4




substitute under Rule 25 may “seek[] to substitute the ‘Personal Representative of the Estate of the

Decedent’ or ‘John/Jane Doe’”); see also Estate of Faucheaux v. City of Provo, 449 P.3d 112, 116

(Utah 2019) (finding that, in a wrongful death suit, the appropriate plaintiffs are “either heirs or

personal representatives of an estate suing on behalf of the heirs,” and that “[t]he estate is not a

proper party”).

       Kilpack is alleged to be a citizen and resident of Utah (ECF No. 9 ¶ 11), was served with

the Motion at her residence in Sandy, Utah (ECF No. 54), and has been identified as the

Representative of the Estate of Aubrey Angus (ECF No. 50). Thus, the court finds that PSS

properly moved to substitute Kilpack in her capacity as the Representative of the Estate of Aubrey

Green Angus, rather than the Estate of Aubrey Green Angus itself.

                                         CONCLUSION

       For the foregoing reasons, the court HEREBY OVERRULES Kilpack’s objections in her

Memorandum in Opposition to Plaintiff’s Motion to Substitute Party (ECF No. 51) and

REAFFIRMS its prior Order Granting Motion to Substitute Party (ECF No. 50).



                  DATED November 18, 2020.

                                              BY THE COURT



                                              ______________________________
                                              Jill N. Parrish
                                              United States District Court Judge




                                                 4
